Case 1:17-cv-01390-LPS Document 662 Filed 06/02/21 Page 1 of 2 PageID #: 27366



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 SUNOCO PARTNERS MARKETING &
 TERMINALS L.P.


                                Plaintiff,
                v.                                          C.A. No. 17-1390 (LPS-CJB)
 POWDER SPRINGS LOGISTICS, LLC and
 MAGELLAN MIDSTREAM PARTNERS,
 L.P.
                                Defendants


               STIPULATION AND [PROPOSED] ORDER TO CONTINUE


       WHEREAS Plaintiff Sunoco Partners Marketing & Terminals L.P. and Defendant

Magellan Midstream Partners, L.P. on behalf of itself and with the agreement of its joint venture

Defendant Powder Springs Logistics, LLC have executed a Negotiated Term Sheet for

Settlement of Litigation memorializing the material terms of a settlement;

       . IT IS THEREFORE HEREBY STIPULATED AND AGREED that all remaining

deadlines, including for the pretrial conference (June 4, 2021 at 9 a.m.) and the trial (June 10,

2021-June 22, 2021) are CONTINUED to a date to be determined, if necessary.

       The parties are directed to file a status report within 30 days if a stipulation of dismissal

has not been filed.
Case 1:17-cv-01390-LPS Document 662 Filed 06/02/21 Page 2 of 2 PageID #: 27367




 PHILLIPS, MCLAUGHLIN & HALL, P.A.             FISH & RICHARDSON P.C.


 /s/ Megan C. Haney                            /s/ Douglas E. McCann
 John C. Phillips, Jr. (No. 110)               Douglas E. McCann (No. 3852)
 Megan C. Haney (No. 5016)                     Martina Tyreus Hufnal (No. 4771)
 1200 North Broom Street                       Nitika Gupta Fiorella (#5898)
 Wilmington, DE 19806                          222 Delaware Avenue, 17th Floor
 (302) 655-4200                                Wilmington, DE 19801
 jcp@pmhdelaw.com                              (302) 658-5070
 mch@pmhdelaw.com                              dmccann@fr.com
                                               hufnal@fr.com
 Attorneys for Plaintiff Sunoco Partners       fiorella@fr.com
 Marketing & Terminals, L.P.
                                               Attorneys for Defendant Magellan Midstream
                                               Partners, L.P.




                                               MORRIS, NICHOLS, ARSHT &
                                                TUNNELL LLP

                                               /s/ Rodger D. Smith, II
                                               Rodger D. Smith, II (No. 3778)
                                               1201 North Market St., 16th Floor
                                               Wilmington, DE 19801
                                               (302) 658-9200
                                               rsmith@mnat.com

                                               Attorneys for Defendant Powder Springs
                                               Logistics, LLC


Dated: June 2, 2021


       SO ORDERED this ___ of ________________, 2021.



                                                 ______________________________
                                                 The Honorable Leonard P. Stark
                                                 Chief, United States District Judge




                                           2
